Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charlie C. Kemp, Jr., appeals the district court’s order granting summary judgment to the Defendant, his former employer, in this action pursuant to the Americans with Disabilities Act, 42 U.S.C.A. §§ 12101-12213 (West 2006 & Supp.2013). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kemp v. Volvo Group North America, Inc., No. 7:11-cv-00535-SGW-RSB, 2013 WL 275885 (W.D.Va. Jan. 24, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.